Case 20-06190-lrc       Doc 36    Filed 04/16/21 Entered 04/16/21 17:00:43          Desc Main
                                  Document      Page 1 of 9




  IT IS ORDERED as set forth below:



  Date: April 16, 2021
                                                          _____________________________________
                                                                     Lisa Ritchey Craig
                                                                U.S. Bankruptcy Court Judge

 _______________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                :             CASE NUMBER:
                                      :
IFS SECURITIES, INC.                  :             20-65841-LRC
                                      :
        Debtor.                       :             CHAPTER 11
_____________________________________ :
MARSHALL GLADE,                       :
                                      :
as liquidating Trustee of the         :
IFS Liquidating Trust,                :
       Plaintiff,                     :             ADVERSARY PROCEEDING NO:
                                      :
v.                                    :             20-06190-LRC
                                      :
NATIONAL UNION FIRE                   :
INSURANCE COMPANY OF                  :
PITTSBURGH, PA.,                      :
       Defendant.                     :
____________________________________ :

                      ORDER SETTING ASIDE ENTRY OF DEFAULT

         Before the Court are a Cross Motion to Set Aside the Clerk’s Entry of Default (Doc. 20)

(the “Cross Motion”), filed by National Union Fire Insurance Company of Pittsburgh

                                                1
Case 20-06190-lrc       Doc 36     Filed 04/16/21 Entered 04/16/21 17:00:43             Desc Main
                                   Document      Page 2 of 9



(“Defendant”), and a Motion for Entry of Default Judgment by the Clerk (Doc. 10) (the “Motion),

filed by Marshall Glade as Liquidating Trustee of the IFS Liquidating Trust. The Motion and Cross

Motion arise in connection with a complaint (Doc. 1) (the “Complaint”) to recover damages for

an alleged breach of contract involving a fidelity bond purchased from Defendant.

   I.      Background

        On April 24, 2020, IFS Securities, Inc. (“Debtor”) filed a voluntary petition under Chapter

11 of the Bankruptcy Code. (Bankr. Case No. 20-65841-LRC, Doc. 1, the “Bankruptcy Case”).

The plan was confirmed on September 22, 2020, and Marshall Glade was appointed the

Liquidating Trustee (“Plaintiff”). (Doc. 10). On October 14, 2020, Plaintiff filed the Complaint.

On October 19, 2020, Plaintiff served a copy of the Summons and Complaint on Defendant by

U.S. Postal mail. (Doc. 6). Defendant failed to respond to the Complaint. Thereafter, Plaintiff filed

an Amended Declaration and Request for Entry of Default (the “Request”) (Doc. 9) requesting that

the Clerk enter default against Defendant. The Clerk entered default on November 23, 2020. The

same day, Plaintiff filed the Motion and served it on Defendant. (Doc. 10). Defendant responded

to the Motion on December 7, 2020, with its Cross Motion, which included an answer and

affirmative defenses. (Doc. 20). Defendant now seeks to set aside the entry of default. Plaintiff

seeks an entry of default judgment.

        According to the Complaint, until February 2020, Debtor was a securities broker-dealer

operating under the name “IFS Securities Inc.” ¶ 3. On or about March 1, 2019, Debtor purchased

an insurance policy (“Bond”) from Defendant. Id. ¶ 10. The Bond was specifically tailored to the

needs of securities brokers. Id. On or about October 4, 2019, Debtor filed a claim with Defendant

against the Bond, asserting that a rogue employee had caused Debtor losses totaling $5,652,303.85.

Id. ¶ 11. On August 10, 2020, Defendant, through its claims agent AIG Claims, Inc., denied

                                                 2
Case 20-06190-lrc        Doc 36      Filed 04/16/21 Entered 04/16/21 17:00:43             Desc Main
                                     Document      Page 3 of 9



Debtor’s indemnity claim in total. Id. ¶ 12. In response to this denial, Plaintiff filed his Complaint

alleging breach of contract and duly served Defendant on October 19, 2020. (Doc. 1).

         Defendant neither contests service nor offers an elaborate excuse for its failure to respond

in a timely fashion. Instead, Defendant provides the sworn statement of Benjamin Bogard, a senior

paralegal for Defendant’s parent company, to explain that Defendant did not respond to the

Complaint in a timely fashion due to a clerical mistake. According to Defendant’s Declaration of

Benjamin Bogard (“Bogard Declaration”) (Doc. 22), “due to clerical error… the Summons and

Complaint was not directed to the appropriate department.” ¶ 7. As a result, the group in charge of

handling this matter on behalf of Defendant was not notified of the lawsuit in time to respond

before the Clerk entered default. Id.

         On January 11, 2021, Plaintiff requested that this Court hear oral arguments to settle the

Motion and the Cross Motion as well as to settle the “fundamental disagreement concerning the

standards of rules governing the Court’s decision on the two pending motions.” (Doc. 31 at 2).

The Court granted Plaintiff’s request on February 18, 2021 and heard oral arguments on both

motions telephonically on March 30, 2021. (Doc. 34).

   II.      Setting Aside an Entry of Default

         The grounds for setting aside a default are set forth in the Federal Rules of Civil Procedure,

which specifically provide that “the court may set aside an entry of default for good cause, and it

may set aside a final default judgment under Rule 60(b).” FED. R. CIV P. 55(c) (made applicable

to this adversary proceeding by FED. R. BANK. P. 7055). The Court notes that this rule sets out two

different standards to apply in two separate situations. The “good cause” standard applies to a

request to set aside a default entered by the clerk of court, while the Rule 60(b) standard applies to


                                                   3
Case 20-06190-lrc         Doc 36    Filed 04/16/21 Entered 04/16/21 17:00:43              Desc Main
                                    Document      Page 4 of 9



motions to set aside an actual judgment of default entered by a court. As such, the Rule 60(b)

“excusable neglect” standard cannot supplant the “good cause” one of Rule 55(c). The distinction

is important since the “good cause” standard is less stringent than the one found in Rule 60(b).

EEOC v. Mike Smith Pontiac GMC, Inc., 896 F.2d 524, 528 (11th Cir. 1990) (additional citations

omitted).

          As Defendant’s Cross Motion seeks only to set aside a default, as opposed to a default

judgment, the Court will apply the less stringent “good cause” standard to decide whether to grant

this request. The “good cause” standard is a liberal one, and the court has the discretion to set aside

an entry of default. Compania Intermericana Export-Import; S.A. v. Compania Dominicana de

Aviacion, 88 F.3d 948, 951 (11th Cir. 1996); see also In re Dowd, 2018 WL 1513544, at *1 (Bankr.

N.D. Ga. Mar. 27, 2018). The Court must remain mindful of the strong policy favoring the

determination of the case on its merits. Fla. Physicians Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th

Cir. 1984). Additionally, the Court should consider the following four factors to determine whether

“good cause” exists to set aside an entry of default: “(1) whether the defaulting party has acted

promptly to vacate the default; (2) whether the defaulting party has presented a plausible excuse

explaining the reasons for the default; (3) whether the defaulting party asserts a meritorious

defense; and (4) whether the nondefaulting party will be prejudiced by setting aside the default.”

In re Rogers, 160 B.R. 249, 252 (Bankr. N.D. Ga. 1993) (citations omitted).

   III.      Discussion

          The Court will address the “good cause” factors in turn. First, the Court will consider

whether Defendant has acted promptly in moving to vacate this entry of default. “In view of the

less stringent standard to be used in cases requesting the removal of default, the Court finds that

the passing of less than one month from the time of entry of default to the time of the filing of the

                                                  4
Case 20-06190-lrc             Doc 36       Filed 04/16/21 Entered 04/16/21 17:00:43       Desc Main
                                           Document      Page 5 of 9



Motion is not per se unreasonable.” Turner Broadcasting System, Inc. v. Sanyo Elec., Inc., 33 B.R.

996, 1001 (N.D. Ga. 1983), aff’d, 742 F.2d 1465 (11th Cir. 1984) (additional citations omitted)

(finding that a delay of three weeks in filing motion to set aside an entry of default was reasonable).

In the instant case, Plaintiff requested the entry of default one week after Defendant’s answer was

due. (Doc. 10). Defendant then filed the Cross Motion containing its proposed answer just fourteen

days after the Clerk entered the default. 1 Therefore, the Court finds that Defendant acted promptly.

           Second, the Court will consider whether the defaulting party has presented a plausible

excuse explaining the reasons for default. While courts must consider possible culpable conduct

of the party in default, the “good cause” burden does not require a look-behind. See Southwest Ga.

Farm Credit, ACA v. Justice (In re Justice), 330 B.R. 872, 874 (M.D. Ga. 2005). Indeed, a court

should assume, without deciding, that a defendant meets its burden where a defendant’s excuse is

clerical error so long as the error occurred in the absence of evidence suggesting culpable conduct.

Id. This assumption stems from the public policy concerns against default. Id.

           Defendant claims that its plausible excuse is mere clerical error. To streamline legal

correspondence, Defendant’s parent company (AIG) uses a centralized system to receive legal

documents. Bogard Declaration, ¶ 3. AIG General Insurance Litigation Department’s senior

paralegal Benjamin Bogard attests that Defendant’s central receiving agent did not route the

Summons and Complaint to the correct department. Id. at ¶ 7. After logging into the centralized

system on November 30, 2020, Bogard saw that Plaintiff’s Entry of Default had been uploaded,

and this prompted him and his team to investigate what was missed. Id. at ¶ 8. While the Bogard

Declaration does not explain the details of what went wrong specifically, the assertion that a




1
    Notably, the Thanksgiving holiday fell within this two-week period.

                                                           5
Case 20-06190-lrc       Doc 36     Filed 04/16/21 Entered 04/16/21 17:00:43             Desc Main
                                   Document      Page 6 of 9



mistake was made – and quickly remedied – is enough for the Court to find that Defendant has a

plausible excuse for not filing a timely response.

       Plaintiff argues that Defendant’s explanation for the untimely response does not meet the

“excusable neglect” standard, making much of the fact that Defendant does not explain – in detail

– where the Summons and Complaint went and why this Court should treat such mistake as

“excusable” under the Rule 60(b) standard. In its Response to Defendant’s Cross Motion (Doc.

28), Plaintiff states at footnote 13 that it uses “excusable neglect” and “good cause”

interchangeably “[a]s do many cases.” However, as noted previously, this is not accurate.

Regarding the “plausible excuse” factor of the “good cause” standard, this Court may assume, in

the absence of evidence of culpability, that a Defendant meets its burden where it proffers clerical

error. In re Justice, 330 B.R. at 874. Even still, delay that results from a failure in communication

between intraparty legal entities may justify relief under even the higher standard of “excusable

neglect.” See Cheney v. Anchor Glass Container Corp., 71 F.3d 848 (11th Cir. 1996).

       The third factor for the Court to consider is whether Defendant has asserted a meritorious

defense to the lawsuit itself. The establishment of a meritorious defense requires more than

“general denials and conclusive statements” and instead requires the movant “present a factual

basis for its claim.” Turner Broadcasting, 33 B.R. at 1002. “While a mere denial may suffice in

an answer, the defendant must go beyond a mere denial and present more evidence at this stage of

the proceeding to justify setting aside the default.” Id. In determining whether Defendant has

asserted a meritorious defense, the Court need not decide that Defendant’s “defense will succeed,

but rather simply whether it is a reasonable basis to defend which could be pursued in litigation.”

Lawrence v. Am. IRA, LLC, 2013 WL 12062264, at *2 (N.D. Ga. Nov. 12, 2013).




                                                 6
Case 20-06190-lrc            Doc 36       Filed 04/16/21 Entered 04/16/21 17:00:43                       Desc Main
                                          Document      Page 7 of 9



         In the instant case, Defendant submitted its proposed answer with its Cross Motion. In its

answer, Defendant raises multiple defenses. 2 In its Memorandum of Law in Support of Its Cross

Motion (“Defendant’s Memo”) (Doc. 30) and at oral argument, Defendant outlined the dispute

Defendant and Plaintiff have over the extent of the Bond’s coverage and facts surrounding the

authority of Plaintiff’s former employee. A defense as to standing or to a factual dispute alone

could suffice as a meritorious defense for purposes of this factor. Therefore, the Court finds that

Defendant has met its burden in providing a meritorious defense.

         Finally, the Court must consider whether Plaintiff, as the nondefaulting party, would be

prejudiced if the entry of default were set aside. “As a general proposition, a mere delay in the

ultimate resolution of the issues on the merits does not constitute prejudice to a plaintiff.” In re

Rogers, 160 B.R. at 255 (emphasis in the original) (citing Francisco Inv. Corp., 873 F.2d 474, 479

(1st Cir. 1989); United Coin Meter Co. v. Seaboard Coastline R.R., 705 F.2d 839, 845 (6th Cir.

1983)); see also Washington v. Washington, 2015 WL 9918155, at *7 (N.D. Fla. Nov. 24, 2015),

report and recommendation adopted, 2016 WL 335870 (N.D. Fla. Jan. 26, 2016) (“While Plaintiff

is correct that she would be denied a ‘quick resolution to the case’ if the default is set aside that

argument begs the question of whether there would be prejudice. If that were the benchmark for

determining whether there is prejudice in setting aside a default, every plaintiff—without

exception—who was the beneficiary of a default would suffer prejudice if the default were set

aside and the case proceeded on the merits.”). “[W]here it is clear that no meritorious defense

exists, the delay in vindicating the plaintiff’s rights… [and] the expense a plaintiff incurs in



2
  Among its defenses, Defendant argues Plaintiff fails to plead with particularity, to state a claim on which relief can
be granted, to meet his burden of proof, and to have preserved his cause of action. (Doc. 20). Additionally, Defendant
argues that the cause of action is barred by laches, res judicata, the incorporation of the Bond, and Plaintiff’s failure
to satisfy the Bond’s conditions precedent or subsequent. Id. Defendant also argues that Plaintiff fails to establish
damages and to qualify as an insured party. Id.

                                                           7
Case 20-06190-lrc       Doc 36     Filed 04/16/21 Entered 04/16/21 17:00:43             Desc Main
                                   Document      Page 8 of 9



prosecuting a suit in in which the defendant has defaulted and presented no meritorious defense,

unduly prejudices the plaintiff.” Id. (quoting Turner Broadcasting, 33 B.R. at 1003).

       The parties in the instant case find themselves in the same – albeit delayed – position that

they would have been in had Defendant filed a timely response. The delay is minor. Defendant

filed its answer just 49 days after Plaintiff served Defendant with the Complaint. The Court does

not find this delay unreasonable. Further, as noted above, Defendant offers meritorious defenses

where it offers evidence that factual disputes between the parties existed prior to the entry of

default. Therefore, Plaintiff would not be put to the unnecessary expense of prosecuting a claim

on which Defendant could not prevail. The only apparent injury suffered by Plaintiff to this point

has been a short delay in receiving a response to its Complaint. The Court does not find that this

delay would be prejudicial or result in an extraordinary amount of additional expense.

       The Court finds that the “good cause” factors applicable to the determination of whether

to set aside an entry of default weigh in favor of Defendant. Further, keeping in mind the strong

policy consideration favoring adjudication of cases on the merits, the Court concludes that

Defendant’s motion to set aside the entry of default should be granted.

                                         CONCLUSION

       For the reasons stated above, the Court finds that Defendant has satisfied the “good cause”

standard of Rule 55(c) required to set aside an entry of default. Accordingly,

       IT IS ORDERED that Defendant’s Cross Motion to Set Aside Default is GRANTED;

       IT IS FURTHER ORDERED that because Defendant is no longer in default, Plaintiff’s

Motion to Enter Default Judgment is DENIED as MOOT.

                                     END OF DOCUMENT



                                                 8
Case 20-06190-lrc      Doc 36    Filed 04/16/21 Entered 04/16/21 17:00:43   Desc Main
                                 Document      Page 9 of 9




Distribution List

Marshall Glade
c/o Caryn Wang
Polsinelli PC
1201 W. Peachtree St NW, #1100
Atlanta, GA 30309

Richard E. Brodsky
The Brodsky Law Firm
1600 Ponce de Leon Boulevard
Suite 1057
Coral Gables, FL 33134

Caryn E. Wang
Polsinelli PC
Suite 1100
1201 West Peachtree Street NW
Atlanta, GA 30309

Christopher K. Coleman
One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309-3424

Alexander S. Lorenzo
Alston & Bird LLP
90 Park Avenue
15th Floor
New York, NY 10016

David A. Wender
Alston & Bird LLP
1201 West Peachtree Street
One Atlantic Center
Atlanta, GA 30309-3424




                                            9
